Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Kenneth Newbold, a federal prisoner, appeals the district court’s order dismissing his 28 U.S.C. § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Newbold v. Stansberry, No. 1:08-cv-01266-LO-JFA, 2009 WL 86740 (E.D. Va. filed Jan. 12, 2009; entered Jan. 13, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*928terials before the court and argument would not aid the decisional process.

AFFIRMED.